Citation Nr: 0316725	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder primarily characterized as 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from March to August 1981, and 
additional service during the periods thereafter in 1983 and 
until July 1985 including periods of active duty (ACDUTRA) 
and inactive duty for training in the National Guard.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, initially denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder in October 1986.

The RO held that new and material evidence had not been 
submitted on several subsequent occasions, including most 
recently in September 2000, action which was confirmed in 
September 2001 and from which the current appeal to the Board 
of Veterans' Appeals (the Board) was taken.  

The veteran provided sworn testimony before the undersigned 
Veterans Law Judge on a Travel Board sitting at the RO in 
October 2002, a transcript of which is of record.  [Tr.]


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for a psychiatric disorder has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  The additional evidence, including recent medical 
opinions, which has been submitted since the final 2000 RO 
denial of the claim of service connection for an acquired 
psychiatric disorder, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Competent evidence and medical opinions establish that an 
acquired psychiatric disorder was initially demonstrated in 
service and has continued as a chronic disability since then. 


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 2000 RO 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2002).

2.  An acquired psychiatric disorder was reasonably incurred 
in service.  38 U.S.C.A. §§ 101, 1110, 5103 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

Given the ultimate nature of the holding in this case, it is 
unnecessary to go into great detail as to the satisfactory 
fulfillment of the requirements of the new regulations other 
than to note that it suffices that the Board finds that the 
VA's duties have been fulfilled.  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

The RO denied the veteran's claim for service connection for 
an acquired psychiatric disorder in 1986 at which time 
clinical records showed that the veteran had experienced 
serious behavioral problems during an active duty training 
period in June 1983.  No specific diagnosis was given at that 
time.  However, shortly thereafter, in 1984-1985, and just 
before he was to go back into ACDUTRA status, he was again 
hospitalized for what was then diagnosed as paranoid 
schizophrenia.  The RO denied his claim on the basis that the 
psychosis has pre-existed service and was not aggravated 
therein.

Clinical records after 1984 showed recurrent psychotic and 
neurotic diagnoses including of anxiety and schizophrenia for 
which he had ongoing care.

At the time of the 1986 denial, there was no medical opinion 
of record with regard to the initial manifestations of any 
acquired psychiatric disorder, whether the inservice problems 
had exacerbated whatever pre-existed service, or whether 
there was other aggravation as a result of service.  

The recently submitted clinical evidence relating to post-
service care, as well as recent opinions by both a private 
and VA physician that the veteran's psychiatric symptoms were 
initially present in service, was the first time such 
evidence had been available and that such an opinion had been 
rendered, so it is new.  And because it goes directly to the 
essential element of the claim, it is clearly so significant 
that it must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence, to include the medical opinions, is 
presumed to be credible for purposes of reopening the claim.  
New and material evidence having been submitted, the claim is 
reopened.  

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, have 
been met under regulatory and judicial guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated.   

Service medical records show that the veteran served during 
periods from 1981 to 1985.  He pulled a knife on several 
people during a period of ACDUTRA in June 1983 and was seen 
for other erratic and volatile behavior.  Before a subsequent 
period of ACDUTRA in 1985, he was hospitalized for what was 
then diagnosed as atypical psychosis and/or paranoid 
schizophrenia.

The veteran has testified that he had a normal childhood and 
no problems prior to service.  His service medical records 
show that he had problems therein, was seen by psychiatrists, 
and was discharged accordingly.  He has stated that he was 
treated for mental health difficulties at private facilities 
shortly thereafter, an assertion which is supported by some 
clinical records showing that the psychiatric diagnosis at 
that time was predominantly of schizophrenia.   

Although the service records are not comprehensively detailed 
as to the incidents involved, contemporary and immediate 
post-service clinical records are available and tend to 
confirm the veteran's assertions in that regard.  
Furthermore, the veteran has testified at length in that 
regard and there is no reason to question his assertions.  In 
fact, the undersigned found his testimony at the recent 
hearing to be helpful and both candid and quite credible.

A number of VA records are also in the file showing 
references to the veteran's psychosis having its origin in 
the mid 1980's while in service.  An additional VA notation 
in pertinent part, dated in September 2000, is to the effect 
that the clinical specialist team leader had reviewed the 
veteran's history of paranoid schizophrenia "which appears to 
have been triggered during his military service in June 6, 
1983".

A private physician, JC, M.D., has also several times 
reviewed the veteran's service records and evaluated the 
veteran's clinical situation in and since service.  In 
detailed and specific statements of record by Dr. C, dated in 
late 2001 and into the Fall of 2002 and since, the physician 
reported that his opinion was that the veteran's behavior in 
service may have well been his first indication of 
schizophrenic illness; and that it was conceivable that the 
stressors of military life caused increased anxiety making 
the early symptoms emerge.  In another statement, after 
reviewing the veteran's military and post-service clinical 
records, he said that it was his opinion  with "reasonable 
medical certainty" that the veteran had developed his first 
incident of psychosis in service.   He further opined that 
this had continued to present notwithstanding ongoing and 
extensive care. 

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In this case, the factual premise and history upon which both 
private and VA physicians' opinions rest appear to be 
entirely accurate and well documented, and the opinions are 
both consistent and collaborative of the collective evidence 
of record.  

Based on the evidence of record and credible expert opinion, 
service connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, is reasonably 
warranted as having been first manifested and, accordingly, 
considered to have been incurred in service. 



ORDER

Service connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

